Citation Nr: 1721447	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to September 25, 2012; and to a rating in excess of 50 percent beginning September 25, 2012, for posttraumatic stress disorder with panic disorder and agoraphobia (PTSD).


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1966 to March 1968.  For his service, he was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a January 2013 Decision Review Officer (DRO) decision, the Veteran was assigned a 50 percent rating for PTSD, effective September 25, 2012.  That was not considered to be a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.   

This matter was previously before the Board in January 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 

In his March 2013 substantive appeal the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in November 2015.  However, in an October 2015 statement, the Veteran withdrew his request for a hearing in writing.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more closely approximated reduced reliability and productivity for the entire period on appeal. 


CONCLUSION OF LAW

The criteria for a rating in of 50 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).




 REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the January 2016 remand, the Board directed that the Veteran be provided a VA examination to determine the current level of severity of impairment resulting from his PTSD.  A review of the record shows that the Veteran was scheduled for a VA examination in May 2016.  However, the Veteran failed to report for the scheduled VA examination.  The Veteran was notified of his failure to report for the scheduled VA examination in a May 2016 supplemental statement of the case and was informed that as a result, his case would be decided based on the evidence of record without consideration of any evidence expected from the scheduled VA examination.  The Veteran has not requested that he be provided another opportunity to report for a VA examination.  Therefore, the Board finds that there has been compliance with the directives of the January 2016 remand and there is no bar to proceeding with a final decision at this time.  

Analysis

The Veteran asserts that his PTSD symptoms are worse than contemplated by the currently assigned ratings. 

At a June 2010 VA examination, the Veteran reported that he experienced anxiety, panic attacks, and depression.  He reported that he did not currently receive any mental health psychotherapy or counseling.  He reported that he lived alone, had never been married, and had no children.  The Veteran reported that he took medication for anxiety and for help sleeping.  He reported that he experienced sleep impairment, in that he would awake in the night as a result of anxiety and panic attacks.  He reported that those symptoms had somewhat improved recently as a result of taking medication.  The Veteran reported that he ran every day for exercise, but that he did not have any other recreational outlets.  He enjoyed watching baseball games and used to enjoy fishing, but that he rarely did so anymore.  He reported that he did not have any male friends.  He denied any problems with controlling his temper, but reported that he was generally impatient.  The Veteran reported that he became sad when under stress and that he tended to ruminate and worry about things.  The Veteran reported that he experienced had experienced a panic attack before the current appointment.  The Veteran did not endorse having any real long-term goals or plans.  He denied current suicidal ideations, but admitted that there were times when he felt that if something were to come along, like a major illness, it would be almost a relief for him.  The Veteran reported that there were days when he had to force himself to get out of bed.  

Upon mental status examination, the Veteran was appropriately dressed and neatly groomed.  His personal hygiene appeared to be adequate.  He interacted in a cooperative manner, but appeared fairly despondent.  His speech was low in volume, but he was able to express himself in a coherent manner.  The Veteran appeared generally well oriented and alert.  He denied current or recent homicidal or suicidal ideations, delusions, or morbid preoccupation.  Verbal comprehension and abstracting ability were within normal limits.  The Veteran displayed mild concentration problems, but overall reasoning, judgement, recall, and communication ability appeared within normal limits.  The Veteran estimated that he experienced several panic attacks per month and reported that they were moderate in severity.  The examiner noted that the Veteran appeared to have very little interaction with others and that he seldom left his home for social reasons.  The examiner confirmed the diagnoses of PTSD, panic disorder, and agoraphobia. 

At a September 2012 VA examination, the Veteran reported that he lived alone and did not have any family nearby.  He reported that he worked six days a week delivering flowers and did not engage in many social interactions.  He reported that he enjoyed running.  The Veteran reported that he had returned to work due to financial reasons, but that it was not easy.  The Veteran denied receiving mental health treatment, but did report that he took current medication.  He reported that he experienced sleep impairment, to include erratic sleep and nightmares.  He reported that his depression had gotten worse in the past few years.  The Veteran reported that he used to enjoy music, gardening, fishing, and baseball; but, that he no longer engaged in those activities.  The Veteran experienced recurrent and distressing recollections and intense psychological distress to internal and external cues.  The Veteran avoided thoughts, people, and places that reminded him of his traumatic events.  The Veteran had a markedly diminished interest in participation in significant events and experienced feelings of detachment and estrangement from others.  He also had a sense of a foreshortened future.  The Veteran had difficulty concentrating.  

Upon mental status examination, the Veteran was appropriately dressed and neatly groomed.  He made good eye contact and his communication was good.  The Veteran's insight and judgment were good.  His mood was depressed and his affect was flat.  The Veteran exhibited inappropriate laughter.  Thought content was appropriate and thought processes were linear and goal directed.  The examiner noted that the Veteran was unable to establish and maintain effective work and social relationships.  The examiner confirmed the diagnoses of PTSD and depressive disorder not otherwise specified (NOS).  The examiner noted that the Veteran's symptoms significantly impacted his ability to complete complex tasks in social and occupational settings.  

The Board acknowledges that the Veteran has received sporadic mental health treatment at the VA Medical Center.  However, the Board notes that the symptoms reported during the mental health visits are no worse than those reported during the VA examinations. 

The Board finds that the Veteran is entitled to a 50 percent rating for the entire period on appeal.  The Board notes that the Veteran has demonstrated social and occupational impairment that more closely approximates reduced reliability and productivity for the entire period on appeal.  In this regard, the Board notes that the evidence of record shows that the Veteran is unable to maintain relationships, as he has reported he has no male friends and only spoke to his sister occasionally.  He reported that he mostly stays at home and isolates himself.  He experiences depression and panic attacks and has difficulty participating in significant events.  The Veteran has some difficulty with concentration and attention.  He has been generally reported to have decreased interest in things he used to enjoy and has been noted to experience anhedonia.  He experiences chronic sleep impairment, is hypervigilant, and has nightmares.  His affect is generally restricted, and his mood has been noted to be depressed.  He has consistently reported engaging in avoidance and that he feels detached from others.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate reduced reliability and productivity for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board acknowledges that the results of the VA examinations do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 50 percent rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximate deficiencies in most areas at any point during the period on appeal.  In this regard, there is no evidence that the Veteran has significant difficulty with speech, insight, or judgment.  He does not have delusions or hallucinations.  While he has been noted to have anxiety and depression, he has not been noted to have severe difficulty with either.  Further, he is able to independently perform his activities of daily living.  As noted above, the Veteran does not experience suicidal or homicidal ideations.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating of 50 percent, but not higher, for the entire period on appeal for PTSD is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


